DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03-22-2022, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/091485 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims 1-20 of the instant application are encompassed by the limitations of the claims 1-20 of the above copending Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Listed the independent claims 1 and 12 of the instant application below:

1. A front-end module comprising: an acoustic wave filter including a first interdigital transducer electrode and a second interdigital transducer electrode, the first interdigital transducer electrode being single-ended with a first input bus bar configured to receive an input signal and a second input bus bar connected to ground, and the second interdigital transducer electrode being differential with a first output bus bar connected to a first output terminal and a second output bus bar connected to a second output terminal; and a low noise amplifier with a differential input electrically connected to the acoustic wave filter, the low noise amplifier including a first input transistor configured to receive a first signal from the first output terminal of the acoustic wave filter and a second input transistor configured to receive a second signal from the second output terminal of the acoustic wave filter, the low noise amplifier configured to convert the differential input to a single-ended output with respect to ground.

12. A multi-chip module comprising: an input port configured to receive a radio frequency signal; a stacked filter low noise amplifier circuit including an acoustic wave filter and a low noise amplifier with a differential input electrically connected to the acoustic wave filter, the acoustic wave filter including a first interdigital transducer electrode and a second interdigital transducer electrode, the first interdigital transducer electrode being single-ended with a first input bus bar configured to receive the radio frequency signal from the input port and a second input bus bar connected to ground, and the second interdigital transducer electrode being differential with a first output bus bar connected to a first output terminal and a second output bus bar connected to a second output terminal, and the low noise amplifier including a first input transistor configured to receive a first signal from the first output terminal of the acoustic wave filter and a second input transistor configured to receive a second signal from the second output terminal of the acoustic wave filter; and at least one output port configured to receive an output signal from the low noise amplifier.

Listed the independent claims 1 and 15 of the copending Application No. 17/091485 below:

1. A front-end module comprising: an acoustic wave filter including a first interdigital transducer electrode and a second interdigital transducer electrode, the first interdigital transducer electrode being single-ended with a first input bus bar configured to receive an input signal and a second input bus bar connected to ground, and the second interdigital transducer electrode being differential with a first output bus bar connected to a first output terminal and a second output bus bar connected to a second output terminal; and a low noise amplifier with a differential input electrically connected to the acoustic wave filter, the low noise amplifier including a first input transistor configured to receive a first signal from the first output terminal of the acoustic wave filter and a second input transistor configured to receive a second signal from the second output terminal of the acoustic wave filter, the low noise amplifier configured to output a differential signal via a differential output.

15. A multi-chip module comprising: a stacked filter low noise amplifier circuit including an acoustic wave filter and a low noise amplifier with a differential input electrically connected to the acoustic wave filter, the acoustic wave filter including a first interdigital transducer electrode and a second interdigital transducer electrode, the first interdigital transducer electrode being single-ended with a first input bus bar configured to receive an input signal and a second input bus bar connected to ground, and the second interdigital transducer electrode being differential with a first output bus bar connected to a first output terminal and a second output bus bar connected to a second output terminal, and the low noise amplifier including a first input transistor configured to receive a first signal from the first output terminal of the acoustic wave filter and a second input transistor configured to receive a second signal from the second output terminal of the acoustic wave filter, the low noise amplifier configured to output a differential signal via a differential output; and a signal converter configured to convert the differential signal from the differential output to a single signal.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Geurts (U.S. Pub. No. 2015/0078420) in view of Onishi (U.S. Patent No. 5,721,519), and further in view of McKay (U.S. Pub. No. 2003/0173598).
Regarding claim 1, Geurts teaches a front-end module (see read as, for example, the amplification circuit 100, figures 1-4, page 2, par [0050-0055] and [0060]) comprising: an acoustic wave filter (102) being single-ended with an input bus bar configured to receive an input signal and a first output bus bar connected to a first output terminal and a second output bus bar connected to a second output terminal (see read as the first SAW filter 102 with its single input and two outputs) (figures 1-4, page 2, par [0050 -0055] and [0060]); and a low noise amplifier (110) with a differential input electrically connected to the acoustic wave filter (102), the low noise amplifier (110) configured to output a differential signal via a differential output (read as LNA 110/310 with its differential inputs and differential outputs), (figures 1-4, page 2, par [0050-0055] and [0060]).
However, Geurts discloses the claimed invention above but does not specifically disclose: the acoustic wave filter including a first interdigital transducer electrode and a second interdigital transducer electrode, the first interdigital transducer electrode being single-ended with the first input bus bar configured to receive an input signal and a second input bus bar connected to ground, and the second interdigital transducer electrode being differential with the first output bus bar connected to the first output terminal and the second output bus bar connected to the second output terminal.
Nonetheless, in related art, Onishi discloses an acoustic wave filter including a first interdigital transducer electrode 1 and a second interdigital transducer electrode 2, the first interdigital transducer electrode 1 being single-ended with the first input bus bar (top input terminal 4) configured to receive an input signal and a second input bus bar (bottom terminal 4) connected to ground as shown in (figure 1), and the second interdigital transducer 2 electrode being differential with the first output bus bar connected to the first output terminal and the second output bus bar connected to the second output terminal (read as the two output terminals 5), (figure 1, col. 10 with line 60 to col. 11 with line 16).
Therefore, it would have been obvious for a person with ordinary skill int eh art before the effective filing date of the claimed invention to incorporate the teachings of Onishi into the teachings of Geurts for the purpose of reducing the number of needed parts (see col. 1 with lines 50-61).
However, Geurts, as modified by Onishi, discloses the claimed invention above but does not specifically disclose the low noise amplifier including a first input transistor configured to receive the first signal and a second input transistor configured to receive the second signal, and convert the differential input to a single-ended output with respect to ground.
Nonetheless, in related art, McKay discloses a low noise amplification (fig. 2) comprising first input transistor (22A) configured to receive the first signal using its gate terminal and a second input transistor (22B) configured to receive the second signal using its gate terminal, and the output connect to the drain terminals of the first and second input transistor (22A and 22B), and the source of the RF MOS transistors (22A, 22B) are connected respectively to the inductors (23A and 23B), that are both connected to ground through a common inductor (25), and the drains of the RF MOS transistors (22A, 22B) are connected to the amplifier circuit output terminals (figure 2, page 2, par [0013-0014]).
Therefore, it would have been obvious for a person with ordinary skill int eh art before the effective filing date of the claimed invention to incorporate the teachings of McKay into the teachings of Geurts, which modified by Onishi, for the purpose increase the efficiency at high frequency operations (see suggested by par [003]-[004] of McKay).

Regarding claim 12, Geurts teaches a multi-chip module an input port (104) configured to receive a radio frequency signal (read as, for example, the amplification circuit 100), (figures 1-3, page 2, par [0050-0055] and [0060]) comprising: 
a stacked filter low noise amplifier circuit including an acoustic wave filter and a low noise amplifier with a differential input electrically connected to the acoustic wave filter (read as, for example, the amplification circuit 100) comprising first SAW filter (102) and LNA (110/310) and the circuit elements of amplification (100) are stacking the circuit board (PCB) or substrate, (figures 1-3, par [0069]) comprising:
 an acoustic wave filter (102) being single-ended with an input bus bar configured to receive an input signal and a first output bus bar connected to a first output terminal and a second output bus bar connected to a second output terminal (read as the first SAW filter 102 with its single input and two outputs), (figures 1-3, par [0050-0055] and [0060]); and
 a low noise amplifier (110) with a differential input electrically connected to the acoustic wave filter (102), the low noise amplifier (110) configured to output a differential signal via a differential output (read as LNA 110/310 with its differential inputs and differential outputs), (figures 1-3, par [0050-0055] and [0060]), and at least one output port (324) configured to receive an output signal (316/317) from the low noise amplifier (310) (fig. 3, page 2, par [0050-0055 and 0060]).
However, Geurts discloses the claimed invention above but does not specifically disclose: the acoustic wave filter including a first interdigital transducer electrode and a second interdigital transducer electrode, the first interdigital transducer electrode being single-ended with the first input bus bar configured to receive an input signal and a second input bus bar connected to ground, and the second interdigital transducer electrode being differential with the first output bus bar connected to the first output terminal and the second output bus bar connected to the second output terminal.
Nonetheless, in related art, Onishi discloses an acoustic wave filter including a first interdigital transducer electrode 1 and a second interdigital transducer electrode 2, the first interdigital transducer electrode 1 being single-ended with the first input bus bar (top input terminal 4) configured to receive an input signal and a second input bus bar (bottom terminal 4) connected to ground (as shown in figure 1), and the second interdigital transducer 2 electrode being differential with the first output bus bar connected to the first output terminal and the second output bus bar connected to the second output terminal (read as the two output terminals 5), (figure 1, col. 10 with line 60 to col. 11 with line 16).
Therefore, it would have been obvious for a person with ordinary skill int eh art before the effective filing date of the claimed invention to incorporate the teachings of Onishi into the teachings of Geurts for the purpose of reducing the number of needed parts (see col. 1 with lines 50-61).
However, Geurts, as modified by Onishi, discloses the claimed invention above but does not specifically disclose: the low noise amplifier including a first input transistor configured to receive the first signal and a second input transistor configured to receive the second signal.
Nonetheless, in related art, McKay discloses an low noise amplification comprising first input transistor (22A) configured to receive the first signal using its gate terminal and a second input transistor (22B) configured to receive the second signal using its gate terminal, and the output connect to the drain terminals of the first and second input transistor (22A and 22B), (figure 2, par [0013-0014]).
Therefore, it would have been obvious for a person with ordinary skill int eh art before the effective filing date of the claimed invention to incorporate the teachings of McKay into the teachings of Geurts, which modified by Onishi, for the purpose increase the efficiency at high frequency operations (see suggested by par [003]-[004] of McKay).

Regarding claim 19, Geurts discloses a wireless device comprising: an antenna configured to receive a plurality of signals, each signal of the plurality of signals associated with a different frequency band (read as the amplification 100 having antenna for receiving different frequencies) (page 2, par [0050-0052]); and a front-end module (read as, for example, the amplification circuit 100), (figures 1-3, par [0050-0055] and [0060]) comprising:
 an acoustic wave filter being single-ended with an input bus bar configured to receive an input signal and a first output bus bar connected to a first output terminal and a second output bus bar connected to a second output terminal (read as the first SAW filter 102 with its single input and two outputs), (figures 1-3, par [0050-0055] and [0060]); and 
a low noise amplifier with a differential input electrically connected to the acoustic wave filter, the low noise amplifier configured to output a differential signal via a differential output (read as LNA 110/310) with its differential inputs and differential outputs, (figures 1-3, page 2, par [0050-0055] and [0060]).
However, Geurts discloses the claimed invention above but does not specifically disclose: the acoustic wave filter including a first interdigital transducer electrode and a second interdigital transducer electrode, the first interdigital transducer electrode being single-ended with the first input bus bar configured to receive an input signal and a second input bus bar connected to ground, and the second interdigital transducer electrode being differential with the first output bus bar connected to the first output terminal and the second output bus bar connected to the second output terminal.
Nonetheless, in related art, Onishi discloses an acoustic wave filter including a first interdigital transducer electrode 1 and a second interdigital transducer electrode 2, the first interdigital transducer electrode 1 being single-ended with the first input bus bar (top input terminal 4) configured to receive an input signal and a second input bus bar (bottom terminal 4) connected to ground (as shown in figure 1), and the second interdigital transducer 2 electrode being differential with the first output bus bar connected to the first output terminal and the second output bus bar connected to the second output terminal (read as the two output terminals 5), (figure 1, col. 10 with line 60 to col. 11 with line 16).
Therefore, it would have been obvious for a person with ordinary skill int eh art before the effective filing date of the claimed invention to incorporate the teachings of Onishi into the teachings of Geurts for the purpose of reducing the number of needed parts (see col. 1 with lines 50-61).
However, Geurts, as modified by Onishi, discloses the claimed invention above but does not specifically disclose the low noise amplifier including a first input transistor configured to receive the first signal and a second input transistor configured to receive the second signal, and convert the differential input to a single-ended output with respect to ground.
Nonetheless, in related art, McKay discloses a low noise amplification (fig. 2) comprising first input transistor (22A) configured to receive the first signal using its gate terminal and a second input transistor (22B) configured to receive the second signal using its gate terminal, and the output connect to the drain terminals of the first and second input transistor (22A and 22B), and the source of the RF MOS transistors (22A, 22B) are connected respectively to the inductors (23A and 23B), that are both connected to ground through a common inductor (25), and the drains of the RF MOS transistors (22A, 22B) are connected to the amplifier circuit output terminals (figure 2, page 2, par [0013-0014]).
Therefore, it would have been obvious for a person with ordinary skill int eh art before the effective filing date of the claimed invention to incorporate the teachings of McKay into the teachings of Geurts, which modified by Onishi, for the purpose increase the efficiency at high frequency operations (see sugested by par [003]-[004] of McKay).

Regarding claim 2. Onishi teaches the differential output includes a first output node and a second output node (read as the first interdigital transducer electrode 1 being single-ended with the first input bus bar (top input terminal 4) configured to receive the input signal and the second input bus bar (bottom terminal 4) connected to ground, and the second interdigital transducer 2 electrode being differential (positive and negative) with the first output bus bar connected to the first output terminal and the second output bus bar connected to the second output terminal (read as the two output terminals 5), (figure 1, col. 10 with line 60 to col. 11 with line 16 of Onishi).

Regarding claims 3 and 13. Onishi teaches the acoustic wave filter is one of a surface acoustic wave filter (3) (fig. 3), a bulk acoustic wave filter (3), a temperature compensated surface acoustic wave filter, or a film bulk acoustic wave filter (fig. 1-3, col. 10, lines 53-56) (see surface acoustic wave filter 3).

Regarding claims 4, 14 and 20. Geurts teaches a matching circuit (118) connected between the acoustic wave filter (102) and the low noise amplifier (110) (fig. 1-3), the matching circuit configured to perform impedance matching between the acoustic wave filter and the low noise amplifier (fig. 1-3, page 1-2, par [0020-0022, 0056]) (see a matching circuit connected in series between the first and second differential inputs of the LNA and the first and second differential outputs of the first filter, and matching circuit 118 is used to impedance match the outputs 106, 108 of the SAW filter 102 with the inputs 112, 114 of the LNA 110 in order to further improve performance of the amplification circuit 100 (par [0056])) .

Regarding claims 5 and 17. Geurts, as modified by Onishi and McKay, discloses:
Geurts teaches the matching circuit (118) includes a first matching element (120) connected between the first output terminal (106) of the acoustic wave filter (102) and the first input transistor, and a second matching element (122) connected between the second output terminal (108) of the acoustic wave filter (102) and the second input transistor (fig. 1-3, page 1-2, par [0050-0056, and 0060]) (see an LNA 310 that has two differential signalling outputs: a first differential output 316 and a second differential output 317. In this example, the two differential outputs 316, 317 are respectively connected to two differential inputs of a second filter 324, and impedance matching between the outputs 406, 408 of the SAW filter 402 and the inputs 412, 414 the second input transistor of the LNA 410 ). And
McKay also teaches Low-Noise Amplifier circuits typically have a differential input pair with inductive series-series feedback inductors 23A and 23B to MOS transistor (the second input transistor of the LNA) (page 1, par [0013]). 

Regarding claim 6. Geurts teaches the first matching element (120) and the second matching element (122) are configured the same (fig. 1, page 2, par [0055]) (see matching circuit 118 includes a first inductor 120 in series between the first differential input 112 of the LNA 110 and the first differential output 106 of the SAW filter 102. The low-pass matching circuit 118 also includes a second inductor 122 in series between the second differential input 114 of the LNA 110 and the second differential output 108 of the SAW filter 102).

Regarding claim 7. Geurts teaches the matching circuit (118) includes one or more inductors (120/122) (fig. 1, page 2, par [0055]) (see matching circuit 118 includes a first inductor 120 in series between the first differential input 112 of the LNA 110 and the first differential output 106 of the SAW filter 102. The low-pass matching circuit 118 also includes a second inductor 122 in series between the second differential input 114 of the LNA 110 and the second differential output 108 of the SAW filter 102).

Regarding claim 8. Geurts teaches the first output terminal (106) of the acoustic wave filter (102) outputs a first signal and the second output terminal (108) of the acoustic wave filter outputs a second signal (fig. 1), the first signal and the second signal having a 180-degree phase difference (fig. 1-4, page 3-4, par [0080-0082]) (see the SAW filter to the first differential output of the SAW filter (S21[phase]); and a second plot 804 that represents a second phase transfer function from the input of the SAW filter to the second differential output of the SAW filter (S31[phase]), and the phase of the first plot 802 differs from the phase of the second plot 804 by substantially 180.degree).

Regarding claims 9 and 18. Geurts teaches a connection between the acoustic wave filter (102) and the low noise amplifier (110) is configured to provide balun functionality between the acoustic wave filter (102/324) and the low noise amplifier (110/310) without the inclusion of a balun circuit element (fig. 1-3, page 2-3, par [0050-0055, and 0060, 0070]) (see amplification circuit 300 including an LNA 310 that has two differential signalling outputs: a first differential output 316 and a second differential output 317. In this example, the two differential outputs 316, 317 are respectively connected to two differential inputs of a second filter 324, and read as use of single-ended SAW filter and single-ended LNA as discussed on par [0070]).

Regarding claim 10. Onishi  disclose an acoustic wave filter having differential inputs and single-ended output, comprising first interdigital transducer 1 with its differential inputs at terminals 4 and second interdigital transducer 2 with its single-ended output terminal (top terminal 5 as output and bottom terminal 5 connected to ground), the first output bus bar (13) and second output bus bar (5), and the output terminals 5 of the receiving interdigital transducer 2 are connected to the input terminals 8 of the balanced type surface acoustic wave filter (fig. 5) (figure 2, 5, col. 10, lines 60-65, and col. 14 with lines 12-42). And
Geurts teaches the matching circuit (118) includes a first matching element (120) connected between the first output terminal (106) of the acoustic wave filter (102) and the first input transistor, and a second matching element (122) connected between the second output terminal (108) of the acoustic wave filter (102) and the second input transistor (fig. 1-3, page 1-2, par [0050-0056, and 0060]) (see an LNA 310 that has two differential signalling outputs: a first differential output 316 and a second differential output 317. In this example, the two differential outputs 316, 317 are respectively connected to two differential inputs of a second filter 324, and impedance matching between the outputs 406, 408 of the SAW filter 402 and the inputs 412, 414 the second input transistor of the LNA 410 ). And
McKay also teaches Low-Noise Amplifier circuits typically have a differential input pair with inductive series-series feedback inductors 23A and 23B to MOS transistor (the second input transistor of the LNA) (page 1, par [0013]). 
Therefore, the Geurts, as modified by Onishi and McKay is teaching the limitation of claim.,

Regarding claim 11. McKay teaches the single-ended output (fig. 2) is connected to a drain of the second input transistor (22A, 22B) (fig. 1A-B, 2, page 1, par [0011-0013]) (see the drains of the RF MOS transistors 22A, 22B are connected to the amplifier circuit output terminals).

Regarding claim 15. Geurts teaches the matching circuit (118) is included as part of the stacked filter low noise amplifier circuit (100) (read as, for example, the amplification circuit 100 comprising first SAW filter 102 and LNA 110/310 and the circuit elements of amplification 100 are stacking the circuit board (PCB) or substrate, (figures 1-3, par [0069]).


Regarding claim 16. Geurts teaches the matching circuit (118/418) is separate from and in communication with the stacked filter low noise amplifier circuit (110/410) (fig. 1-4, 6, page 3, par [0062-0066]) (see matching circuit 418, and first plate that is connected to a respective one of the outputs 406, 408 of the SAW filter 402, and a second plate that is connected to both (i) a respective one of the inputs 412, 414 of the LNA 410) .

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAN H TRINH/Primary Examiner, Art Unit 2648   
August 5, 2022